DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint with both the fin and the film joint must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the film bridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the film joint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (2018/0065719) in view of Winefordner (6,079,410).

    PNG
    media_image1.png
    373
    414
    media_image1.png
    Greyscale

Annotated fig  of Liao.
With respect to claim 1, Liao discloses a mask (100, fig 1) comprising a frame (116/122, fig 3); a transparent portion supported by the frame (102, fig 1); a seal portion (114, FIG 3) mounted on the frame and adapted to be positioned on a user's face ([0045], lines 1-2); and a ventilation tube (138, fig 1), sealingly and detachably connected (see [0074], lines 1-5) to a hub (146, fig 3), the hub being integral with the mask and comprising passages communicating an inner compartment of the mask with the ventilation tube to supply breathing air and discharge expiratory air (see fig 2 tubes 109 and 111 and [0029], lines 4-11), wherein the hub is connected to the ventilation tube by a joint (158/162/166, fig 7) having a coupling position (see 138 coupled to mask in fig 5), in which the hub and the tube are sealingly fastened to one another in an operating position ([0079], lines 1-7), and a decoupling position (foldable function; [0082], lines 1-3), in which the ventilation tube and the hub are decoupled, in which the ventilation tube remains connected to the hub but is free to swing ([0081], lines 1-9) around an axis (see annotated fig 4 of Liao) transversal to an axis of the ventilation tube (see annotated fig 4 of Liao), and wherein a first element of the joint (158, fig 4) and a second element of the joint (162, fig 7) to provide only for specified movements (the first element can only rotate in relation to the second element), but lacks the joint comprising a fin with protuberance and a hollow to accommodate the fin.

    PNG
    media_image2.png
    688
    500
    media_image2.png
    Greyscale










Annotated fig 4 of Winefordner.
However, Winefordner teaches a collapsible snorkel (10, fig 1) comprising a ventilation tube (14, fig 1); a hub (12, fig 1) is connected to the ventilation tube by a joint (22/24, fig 2) and wherein a first element of the joint (26, fig 3) comprises a fin (extension of 26 in fig 3) provided with a protuberance (end of 26 extends into through holes 24 in fig 4; col. 3, lines 22-25) and a second element of the joint (22, fig 3) comprises a hollow (through holes, 24, fig 3) to accommodate the fin (see connection between 22/26 in fig 4), the hollow having a raised edge (see annotated fig 4 of Winefordner) interfering with the protuberance of the fin to provide only for specified movements of the fin inside the hollow (see col. 4, lines 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the joint of Liao with the joint of Winefordner to replace one known hinge joint with another to allow folding of the snorkel tube.
With respect to claim 2, the modified Liao shows the raised edge operates as a cam path (allows movement of the tube (14, figs 1-2 of Winefordner) for the protuberance of the fin to enable both translator (the fin moves up and down when the tube (14, fig 1 of Winefordner) is moved between coupling and decoupling positions) and rotary movements (see curved arrow in fig 1 of Winefordner) of the fin.
With respect to claim 3, the modified Liao shows the hollow has a zone (see annotated fig 4 of Winefordner) without the raised edge in order to allow the fin to be inserted into the hollow (26 is inserted into 2 as seen in fig 4 of Winefordner).
With respect to claim 4, the modified Liao shows the zone without the raised edge (see annotated fig 4 of Winefordner) is placed on a free side of the hub (see annotated fig 4 of Winefordner) opposite a hub side (see annotated fig 4 of Winefordner) coupled to the mask, so that insertion of the fin into the hollow is allowed by a movement approaching to the mask along a direction essentially parallel (the fin is attached to the hollow by a horizontal direction parallel to the ventilation tube vertical) to a median longitudinal axis of the mask (see annotated fig 4 of Liao).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Winefordner as applied to claim 1 above, and further in view of Xiao (10,807,687).
With respect to claim 6, the modified Liao shows all the elements as claimed above but lacks the transparent portion having a polygonal shape with squared radiusing facets.
However, Xiao teaches a mask (100, fig 1) comprising a frame (30, fig 1); a transparent portion (faceplate; 10, fig 1) having a polygonal shape (see shape of 10 in fig 1) with squared radiusing facets (see 12/14 having square shape in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the transparent portion of Liao to be polygonal shaped as taught by Xiao so as to substitute one known mask shape with another to provide a full face coverage.
With respect to claim 7, the modified Liao shows the transparent portion is divided into a central portion (12, fig 1 of Xiao), in relief, having a planar development (see the flat planar shape of 12 in fig 1 of Xiao) and a polygonal shape (12 has many sides in fig 1 of Xiao), which is radiused with a perimetric zone (14, fig 1 of Xiao), adapted to couple with the frame by way of surfaces with tilted polygonal shape (see connection of 14 to 30 in fig 1 of Xiao).
With respect to claim 8, the modified Liao shows the seal portion comprises: a partition wall (124, fig 3 of Liao) adapted to be sealingly rested on the user's nose (see [0049], lines 1-3 of Liao), when the mask is worn, so as to form an upper chamber (103, fig 2 of Liao) and a lower chamber (10, fig 2 of Liao), the lower chamber accommodating the user's nose and mouth (see [0036], lines 1-4 of Liao), wherein the upper and the lower chambers communicate through a passage (132, fig 3 of Liao) in the partition wall and through a one-way valve (113, fig 2 of Liao) so that air can flow from the upper chamber to the lower chamber and not vice versa (see [0032], lines 1-6 of Liao); but lacks the ventilation tube comprising at least two separate side channels providing communication between the upper chamber and respectively the lower chamber and an outer environment.
However, Xiao teaches a mask (100, fig 1) with a ventilation tube (40, fig 1) comprising at least two separate side channels (45a/45b, fig 4) providing communication between the upper chamber (inlet air channel; 45a, fig 4) and respectively the lower chamber (exhaust air channel; 45b, fig 4) and an outer environment (col. 4, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilation tube of Liao to include a plurality of channels as taught by Xiao so as to provide only one path of inhaled air by keeping separate the inlet and exhaust tubes.

    PNG
    media_image3.png
    739
    417
    media_image3.png
    Greyscale

Annotated fig 2 of Liao.
With respect to claim 9, the modified Liao shows the hub has a plurality of openings (see annotated fig 2 of Liao) for engagement of corresponding ducts (the ducts include the exhaust tubes 109 in fig 2 of Liao and the modified plurality of channels from Xiao fig 4), the plurality of openings providing communication between the lower chamber (see [0029], lines 10-11 of Liao) and the side channels of the ventilation tube (after modification by Xiao the side channels are connected to the exhaust tubes 109 as seen in fig 4 of Xiao), and wherein the corresponding ducts are connection tubes arranged outside of both the frame and the seal portion (ducts provided outside 122 and 114, fig 3 of Liao).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12-15, and 17-18 of U.S. Patent No. 11,040,760 in view of Winefordner (6,079,410). Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are broader in at least one aspect and also recite additional features not claimed in the instant claims.
For claim 1:
Regarding the broadening aspect of the patent claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patented claims) what elements have been excluded in the presentation of the application claims.
Patent claim 8
Instant Application claims 1 
A mask comprising: 

a frame; 

a transparent portion supported by the frame;

a seal portion mounted on the frame and adapted to be positioned on a user's face; and 

a ventilation tube, sealingly and detachably connected to a hub, the hub being integral with said mask and comprising passages communicating an inner compartment of the mask with said ventilation tube to supply breathing air and discharge the expiratory air, 

wherein the hub is connected to the ventilation tube by a joint having a coupling position, in which the hub and the tube are sealingly fastened to one another in an operating position, and a decoupling position, in which the ventilation tube and the hub are decoupled, in which the ventilation tube remains connected to the hub but is free to swing around an axis transversal to an axis of the ventilation tube or an axis of the hub, 

wherein the joint between the ventilation tube and the hub is a film joint; and 

wherein the film joint is composed of a portion or branch of a fastening belt of the mask to the user's head

wherein the ventilation tube and the hub comprise a central channel and a couple of side channels, the joint comprising a couple of fins integral with the tube and a corresponding couple of hollows obtained in the hub between the central channel and the side channels.
A mask comprising: 

a frame; 

a transparent portion supported by the frame; 

a seal portion mounted on the frame and adapted to be positioned on a user's face; and 

a ventilation tube, sealingly and detachably connected to a hub, the hub being integral with the mask and comprising passages communicating an inner compartment of the mask with the ventilation tube to supply breathing air and discharge expiratory air, 

wherein the hub is connected to the ventilation tube by a joint having a coupling position, in which the hub and the tube are sealingly fastened to one another in an operating position, and a decoupling position, in which the ventilation tube and the hub are decoupled, in which the ventilation tube remains connected to the hub but is free to swing around an axis transversal to an axis of the ventilation tube or an axis of the hub, and 








wherein a first element of the joint comprises a fin provided with a protuberance and a second element of the joint comprises a hollow to accommodate the fin, the hollow having a raised edge interfering with the protuberance of the fin to provide only for specified movements of the fin inside the hollow.











Thus, it is apparent, for the broadening aspect, that patent claim 8 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 8, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 8 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 1, patent claim 8 fails to recite the fin provided with a protuberance and the hollow having a raised edge interfering with the protuberance of the fin to provide only for specified movements of the fin inside the hollow.  However, Winefordner teaches a fin (extension of 26 in fig 3) provided with a protuberance (end of 26 extends into through holes 24 in fig 4; col. 3, lines 22-25) and a hollow (through holes, 24, fig 3) to accommodate the fin (see connection between 22/26 in fig 4), the hollow having a raised edge (see annotated fig 4 of Winefordner) interfering with the protuberance of the fin to provide only for specified movements of the fin inside the hollow (see col. 4, lines 6-11).  Since the patent claim recites the joint comprising a couple of fins integral with the tube and a corresponding couple of hollows and Winefordner teaches that the fin provided with a protuberance and the hollow having a raised edge interfering with the protuberance of the fin to provide only for specified movements of the fin inside the hollow, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fin and hollow to include a protuberance and raised edge as taught by Winefordner.
For dependent claims 5-10, the recited limitations are contained in patent claims 1, 17-18, 13-15 and 12, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Semeia (6,295,983), Christianson (6,321,745), Caprice (2016/0297505), Godoy (2019/0002068), Zheng (2019/0329853), and Wung (2020/0102059) are cited to show additional snorkel masks. Vernay (6,200,060) and Cohen (2005/0091792) are cited to show additional joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785